Citation Nr: 1522589	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-35 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an anxiety condition.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for bladder cancer has been raised by the record in a February 2015 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In his December 2013 VA Form 9, Substantive Appeal, the Veteran checked boxes indicating that he wished to appear at both a videoconference hearing and Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  Since the Veteran's VA Form 9 is unclear regarding which type of hearing he would like, it is necessary to request that he clarify his choice.

Because the AOJ schedules Travel Board and videoconference hearings, the case is REMANDED for the following:

Ask the Veteran to clarify whether he wants a videoconference or Travel Board hearing.  Thereafter, schedule the Veteran for a hearing pursuant to his clarification.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






